EXHIBIT 10.1
 

 
February 8, 2016
 
Jeff Rona
Chief Financial Officer
Great Basin Scientific, Inc.
2441 South 3850 West
Salt Lake City, UT 84120
 
Dear Jeff,
 
This letter will set forth our agreement to settle all matters between Dawson
James Securities, Inc. (“Dawson”) prior engagement by Great Basin Scientific,
Inc. (the “Company”), including but not limited to, the parties’ obligations
under the Underwriting Agreement between the Company and Dawson, dated October
8, 2014 (the “Underwriting Agreement”)..
 
Dawson has claimed that the Company violated the Underwrting Agreement.  The
Company has denied that it violated the Underwriting Agreement. The Company has
further advised Dawson that it would like Dawson to provide it with future
advisory services, under a new agreement.
 
Accordingly, Dawson and the Company agree, without admitting any liability with
respect to their respective performances under the Underwriting Agreement, to
settle any and all claims between them,including but not limited to,
those  related to the Underwriting Agreement, in consideration of Dawson
agreeing to provide the Company with future financial advisory services pursuant
to the terms of a separate consulting agreement with total fees payable of
$800,000; $200,000 payable immediately upon execution of the new agreement and
the remainder to be paid in twelve equal monthly installments.
 
Furthermore, in connection with Dawson’s right of first refusal as set forth in
the Underwrting Agreement, Dawson hereby terminates its right of first refusal
as of the date of this letter in exchange for a cash payment of $80,000 payable
immediately. In relation to such termination, Dawson agrees that such
termination is effective as to any ongoing, currently contemplated or future
financings of the Company that may have otherwise been subject to the right of
first refusal.
 
Effective upon execution of this letter, the Company, on its behalf and on
behalf of its officers, directors, owners, shareholders, partners, predecessors,
agents, servants, employees, trustees, representatives, predecessors,
successors, assigns, affiliates, parent companies, subsidiaries, and attorneys,
releases, acquits, and forever discharges Dawson and its respective officers,
directors, owners, shareholders, partners, predecessors, agents, servants,
employees, trustees, representatives, heirs, personal representatives, estates,
predecessors, successors, assigns, affiliates, parent companies, subsidiaries,
and attorneys, from any and all claims, expenses, debts, demands, costs,
contracts, liabilities, obligations, actions and causes of action of every
nature, whether known or unknown, whether in law or in equity, including without
limitation, any other claims or events which exist or may exist, through the
date of the execution of this letter.
 
 
 
 
 

--------------------------------------------------------------------------------

 
Effective upon execution of this letter, Dawson, on its own behalf and on behalf
of its respective officers, directors, owners, shareholders, partners,
predecessors, agents, servants, employees, trustees, representatives, heirs,
personal representatives, estates, predecessors, successors, assigns,
affiliates, parent companies, subsidiaries, and attorneys, release, acquit, and
forever discharge the Company, as well as its officers, directors, owners,
shareholders, partners, predecessors, agents, servants, employees, trustees,
representatives, heirs, personal representatives, estates, predecessors,
successors, assigns, affiliates, parent companies, subsidiaries, and attorneys
(the “Dawson Releasors”) from any and all claims, expenses, debts, demands,
costs, contracts, liabilities, obligations, actions and causes of action which
exist or may exist through the date of the execution of this letter.
 
The Dawson Releasors hereby waive and relinquish all rights and benefits
afforded by Section 1542 of the California Civil Code (and any analogous law of
any other state, locality or other jurisdiction) and do so understanding and
acknowledging the significance and consequence of such specific waiver of
Section 1542, which provides: “A general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.
 
The parties both agree that this letter constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
oral and written agreements between the parties hereto with respect to the
subject matter hereof.  This letter may not be changed or waived orally but,
rather, only by a statement in writing signed by the Company and Dawson. This
letter shall be governed by the laws of the State of New York as applied to
contracts entered into and to be performed entirely within the State of New
York.  Any action arising out of this letter shall be brought exclusively in a
court of competent jurisdiction in New York, New York, and the parties hereby
irrevocably waive any objections they may have to venue in New York, New York.


 

 
Sincerely,
 
Dawson James Securities, Inc.
      /s/ Thomas W. Hands              
Name: Thomas W. Hands
Title:    President

 
Wire Instructions:




ACCEPTED & AGREED TO:


GREAT BASIN SCIENTIFIC, INC.




By:  /s/ Ryan Ashton            
Name:  Ryan Ashton
Title: Chief Executive Officer
 

 
 
 

--------------------------------------------------------------------------------

 
